Case 2:18-cv-11162-SDW-SCM Document 11 Filed 01/28/19 Page 1 of 1 PageID: 115

                                 PATRICK J. CERILLO, LLC
                                         ATTORNEY AT LAW
                                          4 WALTER FORAN BLVD
                                               SUITE 402
PATRICK J. CERILLO*, Esq.                 FLEMINGTON, NJ 08822                 VOICE: (908) 284-0997
*Qualified Family Mediator per R. 1:40                                         FAX: (908) 284-0915
                                                                               pjcerillolaw@comcast.net



                                             January 25, 2019

Honorable Judge Susan D. Wigenton
Martin Luther King Building & U.S. Courthouse
50 Walnut Street, Room 4015
Newark, NJ 07101

Re:       Malibu Media, LLC v. John Doe Subscriber assigned IP Address 96.225.77.82; Case
          No. 2:18-cv-11162-SDW-SCM

Honorable Judge Wigenton:

         This firm represents the Plaintiff, Malibu Media, LLC, in the above referenced matter. As
Plaintiff has filed its Amended Complaint naming Defendant with specificity, Plaintiff would
like to request issuance of summons for the following individual:

          John Reyes
          574-B Ave E,
          Bayonne, NJ 07002

          A summons including Mr. Reyes’s information is attached hereto as Exhibit “A.”

          Dated: January 25, 2019                               Respectfully submitted,

                                                        By:      /s/ Patrick J. Cerillo
                                                                Patrick J. Cerillo, Esq.
                                                                Patrick J. Cerillo, LLC
                                                                4 Walter E. Foran Blvd.,
                                                                Suite 402
                                                                Flemington, NJ 08822
                                                                Attorney ID No. 01481-1980
                                                                T: (908) 284-0997
                                                                F: (908) 284-0915
                                                                pjcerillolaw@comcast.net
                                                                Attorneys for Plaintiff




PJC: ADMITTED TO THE BAR OF THE STATE OF NEW JERSEY; ALSO ADMITTED TO FEDERAL DISTRICT COURT FOR THE
DISTRICT OF NEW JERSEY; ALSO A MEMBER OF THE BAR OF THE UNITED STATES SUPREME COURT.
